983 F.2d 1080
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tyrone WILLIAMS, Defendant-Appellant.
No. 92-50300.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1992.*Decided Dec. 30, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Tyrone Williams appeals his sentence for forging an endorsement on a United States Treasury check in violation of 18 U.S.C. § 510(a)(1).   He contends the district court erroneously failed to consider that the Sentencing Guidelines permitted the court simultaneously to reduce his offense level for accepting responsibility and to enhance it for obstructing justice if the court found Williams' case to be extraordinary.   There is no need for us to reach this contention raised for the first time on appeal, however, because the record supports the district court's determination that Williams should not receive a reduction for acceptance of responsibility.   We affirm.

DISCUSSION

3
There is no question here that the Presentence Report erroneously referred to the 1987 version of Application Note 4 to U.S.S.G. § 3E1.1 rather than the revised 1989 version.   Williams contends that the error caused the district court to conclude that the two-point reduction for acceptance of responsibility was not available to him.   This contention ignores, however, the presentence report's recommendation that the reduction should not be given because of Williams' criminal conduct after he was charged with the instant offense.   See Presentence Report at p 29.   The district court adopted this recommendation.   RT 5.   There is ample authority that a defendant's continued criminal conduct is evidence of a lack of sincere remorse and supports the denial of a two-point reduction for acceptance of responsibility.   See, e.g., United States v. Cooper, 912 F.2d 344, 345-48 (9th Cir.1990).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3